SALES & SERVICE WORKING AGREEMENT
 



TO:     ELIAS SHAKER & COMPANY     DATE:     JUNE 26, 2009





FROM:     THERABIOGEN, INC.     EFFECTIVE:     JULY 1, 2009





RE:     MEMORANDUM OF AGREEMENT

 





Therabiogen, Inc., 1365 N. Courtenay Parkway, Suite A, Merritt Island, FL 32953,
(hereinafter referred to as the "Company"), hereby confirms the appointment of
Elias Shaker & Company, 766 W. Algonquin Road, Arlington Heights, IL 60005
(hereinafter referred to as the "Representative"), as their (Company's) sole and
exclusive Sales & Marketing Representative on products now marketed and other
products the Company may introduce from time to time for sale in the
Representative's territory, class of trade, and/or accounts. This agreement is
subject to the following conditions:





1.     

TERRITORY/CLASS OF TRADE AND/OR ACCOUNTS: See Exhibit A – Account List.




2.     

RETAINER AND COMMISSION: Company agrees to pay Representative a retainer fee of
$1000 per month for a period of 6 months. A 3-month advance payment will be
required prior to work being performed by the Representative. The retainer fee
will be applied towards any future commissions earned, but in the event the
agreement is terminated by the Company, and the commissions earned are less than
the total retainer fee paid, the retainer will not be refunded to the Company.




The Commission rate will be 10% and any variances must have prior agreement from
both parties.The retainer and commission will cover all costs associated with
“What the Representative Will Do” as outlined in Point 7 of this agreement.





          Company will pay all commissions monthly on all net invoiced sales
("net invoiced sales" are defined as gross shipments less any standard
promotional allowances and standard returns following the month shipments are
invoiced). A check, along with a statement showing the invoices on the
sales/shipments (or credits) for which commissions are being paid (or deducted),
will be remitted to Representative on or before the 20th of the month following
the month in which such shipments are invoiced.





          If a product or products are discontinued by any account and returned
for credit, this will NOT be applied to net sales. Costs associated with getting
distribution at certain accounts, such as slotting fees, new item fees, and/or
free goods will NOT be part of net computations. Specific account marketing
moneys, such as Scandowns or Rebates, will not be considered standard
promotional allowances. These are marketing expenses directed specifically to
the consumer.





          



--------------------------------------------------------------------------------

SALES & SERVICE WORKING AGREEMENT                         Page 2 of 3





Commissions will be paid on all invoiced shipments for orders received by
Company from all customers in Representative's territory regardless of where
shipment is made, or whether the Representative writes the order or the orders
are sent to the Company's offices, or whether orders are secured by the
Representative or someone acting on behalf of the Company.





3.     

CUSTOMER SERVICE/CALL CENTER FEES


Representative will also act as the Company’s Customer Service Department and
will process claims, and generally handle any questions or specific needs from
the Company’s accounts, insuring that said accounts’ requirements are met.
Representative will also agree to set up and maintain applicable EDI functions
to accomplish these tasks at the request of the Company.





The costs for these services will be $2,300 per month, to begin when the
Company’s first order ships.
 
There will also be EDI Setup charges to be paid by the Company if it elects to
use the EDI services offered by Representative. These charges may vary slightly,
but initially will run about $3,750 for Vendor Setup (a one-time charge), and
$500 per each account setup as needed (again a one-time charge per customer).



4.     

TERMS OF AGREEMENT: This agreement is effective on the date noted above and will
renew itself automatically for one (1) year periods unless sooner terminated as
provided for hereunder.




5.     

TERMINATION: Either party may terminate this agreement at any time on the giving
of no less than sixty (60) days written notice to the other party. Upon
termination, applicable fees and commissions on all orders shipped and invoiced
to the termination date and on all pre-booked orders secured by the
Representative prior to final termination date regardless of shipping date(s)
will be paid.




6.     

SPECIAL CONSIDERATION: In the event the Company terminates the Representative,
the Representative will continue to be paid commissions by Company for any New
Account(s) opened and/or New Distribution(s) obtained from the accounts on
Exhibit A for a period of one year from the date of such termination. If the
Representative resigns from the Company, then they forfeit said commissions.




7.     

WHAT THE REPRESENTATIVE WILL DO: The Representative will provide ongoing
marketing consultation to the Company in order to prepare the products for
presentation to the trade. This would include advice on product packaging,
presentation pieces, and other documentation necessary for the Representative to
use in the selling process. The Representative will also consult with the
Company on any other strategies (i.e., pricing, promotions, marketing, etc.) as
needed to assist the Company in launching and maintaining successful items in
the retail trade.




The Representative will contact accounts as outlined in Point 1, using its best
efforts to secure orders and promotional support for the Company’s products
according to the pricing, allowances, and terms of the Company, arranging for or
sending all orders to the Company (or designated representative) for acceptance,
shipping, and further handling.



SALES & SERVICE WORKING AGREEMENT                               Page 3 of 3





The Representative will at all times act in the best interests of the Company
and agrees not to offer for sale, directly or indirectly, any products which may
be competitive to the products of the Company.





8.     

WHAT THE COMPANY WILL DO: Company will furnish to Representative and associates
sufficient samples and other necessary material, without charge, and will
replenish samples and other necessary material on the same basis whenever
necessary, as long as requests are reasonable and proper.




Company will lend all possible sales assistance to Representative and will from
time to time, as mutually agreed, send a qualified Company official to work with
Representative's sales personnel.



     

     **     Company will include Representative in, and furnish copy of, Product
Liability Insurance Policy with a specific endorsement for Representative.





9.     

RELATIONSHIP OF THE PARTIES: Representative agrees it will use its own name,
organization, and employees, paying all its own expenses; and the only
compensation to be paid by Company will be the retainer, commissions, fees, or
other incentives hereinafter provided. Further, it is understood both parties
are independent contractors engaged in the operation of their own businesses,
and neither party has the authority to enter into any agreement on behalf of the
other except as otherwise expressly provided herein, or change this agreement
without the written and/or signed consent of the other party.




The signatures of the duly authorized individuals noted below constitutes
acceptance of the foregoing terms and conditions by other parties.

 

 

 

 

 

___________________________          ____________________________



Kelly Hickel, CEO     Bruce A. Funk, President



Therabiogen, Inc.     Elias Shaker & Co.

